 Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 1 of 14 PageID: 1



 HANG AND ASSOCIATES, PLLC
 Xiaoxi LIU
 136-20 38th Ave. Suite 10G
 Flushing, NY 11354
 Tel: (718) 353-8588
 Fax: (718) 353-6288
 xliu@hanglaw.com
 Attorneys for the Plaintiff and proposed FLSA Collective

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ----------------------------------------------------------------X
 Hai Feng Xie, on behalf of himself and                              Case No.
 others similarly situated
                                              Plaintiff,             COLLECTIVECOMPLAINT
                                    v.
 Hanami Westwood Inc., d/b/a Hanami Restaurant,
 Eric Chen, Chien Min Kuo, Kam Yoke Leong,
 and Sam Linder,

                                              Defendants,
 ----------------------------------------------------------------X
         Plaintiff Hai Feng Xie (hereinafter “Plaintiff”) on his own behalf and on behalf of all others

similarly situated, by and through their attorneys Hang & Associates, PLLC, hereby file this

complaint against the Defendants Hanami Westwood Inc., d/b/a Hanami Restaurant, Eric Chen,

Chien Min Kuo, Kam Yoke Leong, and Sam Linder, (collectively “Defendants”) and alleges as

follows:

                                           INTRODUCTION

 1. This action is brought by Plaintiff, on behalf of himself and other employees similarly situated,

     against Defendants for alleged violations of the Federal Labor Standards Act, (“FLSA”) 29

     U.S.C. § 201 et seq. and of the New Jersey State Wage and Hour Law, NJSA§34:11-56 et

     seq (“NJWHL”), arising from Defendants’ various willful and unlawful employment policies,

     patterns and/or practices.


                                                        1
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 2 of 14 PageID: 2



2. Upon information and belief, Defendants have willfully and intentionally committed

   widespread violations of the FLSA and NJWHL by engaging in a pattern and practice of

   failing to pay its employees, including Plaintiff, overtime compensation for all hours worked

   over forty (40) each workweek.

3. Plaintiff alleged pursuant to the FLSA, that he is entitled to recover from the Defendants: (1)

   unpaid overtime wages, (2) liquidated damages, (3) prejudgment and post-judgment interest;

   and/or (4) attorneys’ fees and costs.

4. Plaintiff further alleges pursuant to New Jersey State Wage and Hour Law (“NJWHL”) that

   he is entitled to recover from the Defendants: (1) unpaid overtime compensation, (2)

   liquidated damages equal to the sum of unpaid overtime, (3) prejudgment interest, (4) post-

   judgment interest, and (5) attorney’s fees and costs.

                                JURISDICTION AND VENUE

6. This Court has original federal question jurisdiction over this controversy under 29 U.S.C.

    §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New Jersey State Law

    claims pursuant to 28 U.S.C. § 1367(a).

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §§ 1391(b) and (c),

    because Defendants conduct business in this District, and the acts and omissions giving rise

    to the claims herein alleged took place in this District.

                                           PLAINTIFF

    8. Plaintiff is an individual currently residing in Queens, New York.

    9. From on or around June 3, 2018 to on or around November 24, 2018, Plaintiff was

    employed by Defendants to work as a kitchen worker at Defendants’ restaurant Hanami

    Restaurant located at 301 Center Ave, Westwood, NJ 07675.

                                                 2
 Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 3 of 14 PageID: 3



                                       DEFENDANTS
Corporate Defendant

 10. Defendant Hanami Westwood Inc., d/b/a Hanami Restaurant (“Corporate Defendant”) is a

    domestic business corporation organized under the laws of the State of New Jersey with a

    principal place of business located at 301 Center Ave, Westwood, NJ 07675.

 11. Upon information and belief, the Corporate Defendant operates a restaurant under the trade

    name Hanami Restaurant and is a business engaged in interstate commerce that has gross

    sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

 12. Upon information and belief, the Corporate Defendant has around twenty (20) employees,

    including about three (3) chefs, five (5) kitchen workers, six (6) delivery workers, two (2)

    delivery -packing workers, and five (5) waiters and waitresses.

 13. Upon information and belief, the Corporate Defendant purchased and handled goods moved

    in interstate commerce, and has employees handling or otherwise working on goods or

    materials that have been moved in or produced in interstate commerce. For instance,

    Corporate Defendant has employees who handled and worked on goods moved in commerce

    such as food supplies.

Owner/ Operator Defendant Eric Chen

 14. Upon information and belief, Defendant Eric Chen (“Defendant Chen”) is the owner, officer,

    director and/or managing agent of the Corporate Defendant and participated in the day-

    to-day operations of Defendants’ restaurant Hanami Restaurant, and acted intentionally and

    maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

    promulgated thereunder, 29 C.F.R. §791.2; NJWHL §34:11-56a et seq. and the regulations



                                               3
 Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 4 of 14 PageID: 4



    thereunder, N.J.A.C. 12:56 et seq.; and is jointly and severally liable with the Corporate

    Defendant.

 15. Upon information and belief, Defendant Chen owns the stock of the Corporate Defendant and

    manages and makes all business decisions.

 16. Upon information and belief, Defendant Chen determined the wages and compensation of

    Defendants’ employees, including Plaintiff, established work schedules and work load of the

    employees, maintained employee records, and had the authority to hire and fire employees.


Owner/ Operator Defendant Chien Min Kuo


 17. Upon information and belief, Defendant Chien Min Kuo (“Defendant Kuo”) is the owner,

    officer, director and/or managing agent of the Corporate Defendant and participated in the

    day-to-day operations of Defendants’ restaurant Hanami Restaurant, and acted intentionally

    and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

    promulgated thereunder, 29 C.F.R. §791.2; NJWHL §34:11-56a et seq. and the regulations

    thereunder, N.J.A.C. 12:56 et seq.; and is jointly and severally liable with the Corporate

    Defendant.

 18. Upon information and belief, Defendant Kuo owns the stock of the Corporate Defendant and

    manages and makes all business decisions.

 19. Upon information and belief, Defendant Kuo determined the wages and compensation of

    Defendants’ employees, including Plaintiff, established work schedules and work load of the

    employees, maintained employee records, and had the authority to hire and fire employees.

Owner/ Operator Defendant Kam Yoke Leong



                                                4
 Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 5 of 14 PageID: 5



 20. Upon information and belief, Defendant Kam Yoke Leong (“Defendant Leong”) is the owner,

    officer, director and/or managing agent of the Corporate Defendant and participated in the

    day-to-day operations of Defendants’ restaurant Hanami Restaurant, and acted intentionally

    and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

    promulgated thereunder, 29 C.F.R. §791.2; NJWHL §34:11-56a et seq. and the regulations

    thereunder, N.J.A.C. 12:56 et seq.; and is jointly and severally liable with the Corporate

    Defendant.

 21. Upon information and belief, Defendant Leong owns the stock of the Corporate Defendant

    and manages and makes all business decisions.

 22. Upon information and belief, Defendant Leong determined the wages and compensation of

    Defendants’ employees, including Plaintiff, established work schedules and work load of the

    employees, maintained employee records, and had the authority to hire and fire employees.

Owner/ Operator Defendant Sam Linder


 23. Upon information and belief, Defendant Sam Linder (“Defendant Linder”) is the owner,

    officer, director and/or managing agent of the Corporate Defendant and participated in the

    day-to-day operations of Defendants’ restaurant Hanami Restaurant, and acted intentionally

    and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

    promulgated thereunder, 29 C.F.R. §791.2; NJWHL §34:11-56a et seq. and the regulations

    thereunder, N.J.A.C. 12:56 et seq.; and is jointly and severally liable with the Corporate

    Defendant.

 24. Upon information and belief, Defendant Linder owns the stock of the Corporate Defendant

    and manages and makes all business decisions.


                                              5
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 6 of 14 PageID: 6



25. Upon information and belief, Defendant Linder determined the wages and compensation of

   Defendants’ employees, including Plaintiff, established work schedules and work load of the

   employees, maintained employee records, and had the authority to hire and fire employees.

26. Plaintiff has fulfilled all conditions precedent to the institution of this action and/ or

   conditions have been waived.

                     FLSA COLLECTIVE ACTION ALLEGATIONS

27. Plaintiff brings this action individually and on behalf of all other and former non-exempt

   employees who have been or were employed by the Defendants at their restaurant locations

   for up to the last three (3) years, through entry of judgment in this case (the “Collective Action

   Period”) (the “Collective Action Members”). Upon information and belief, the Collection

   Action Members are so numerous the joinder of all members is impracticable. The identity

   and precise number of such persons are unknown, and the facts upon which the calculations

   of that number may be ascertained are presently within the sole control of the Defendants.

   Upon information and belief, there are more than thirty (30) Collective Action members, who

   have worked for or have continued to work for the Defendants during the Collective Action

   Period, most of whom would not likely file individual suits because they fear retaliation, lack

   adequate financial resources, access to attorneys, or knowledge of their claims. Therefore,

   Plaintiff submits that this case should be certified as a collection action under the FLSA, 29

   U.S.C. §216(b).

28. Plaintiff will fairly and adequately protect the interests of the Collective Action Members,

   and have retained counsel that is experienced and competent in the field of employment law

   and class action litigation. Plaintiff has no interests that are contrary to or in conflict with

   those members of this collective action.

                                                6
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 7 of 14 PageID: 7



29. This action should be certified as collective action because the prosecution of separate action

   by individual members of the collective action would risk creating either inconsistent or

   varying adjudication with respect to individual members of this class that would as a practical

   matter be dispositive of the interest of the other members not party to the adjudication, or

   subsequently impair or impede their ability to protect their interests.

30. A collective action is superior to other available methods for the fair and efficient adjudication

   of this controversy, since joinder of all members is impracticable. Furthermore, inasmuch as

   the damages suffered by individual Collective Action Members may be relatively small, the

   expense and burden of individual litigation makes it virtually impossible for the members of

   the collective action to individually seek redress for the wrongs done to them. There will be

   no difficulty in the management of this action as collective action.

31. Questions of law and fact common to members of the collective action predominate over

   questions that may affect only individual members because Defendants have acted on grounds

   generally applicable to all members. Among the questions of fact common to Plaintiff and

   other Collective Action Members are:

      a. Whether the Defendants employed Collective Action members within the meaning of

      the FLSA;

      b. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

      the context of the FLSA; and,

      c. Whether the Defendants are liable for all damages claimed hereunder, including but not

      limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

      and attorneys’ fees.



                                                 7
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 8 of 14 PageID: 8



32. Plaintiff knows of no difficulty that will be encountered in the management of this litigation

   that would preclude its maintenance as a collective action.

33. Plaintiff and others similarly situated have been substantially damaged by Defendants’

   unlawful conduct.



                                   STATEMENT OF FACTS

                                      Plaintiff Hai Feng Xie

   34.          Defendants committed the following alleged acts knowingly, intentionally and

   willfully.

   35.          Defendants knew that unlawful retention of gratuities, and/or operating an invalid

   tip pooling scheme that includes both tipped and nontipped employees, failure to pay Plaintiff

   his lawfully overtime compensation of one and one half times (1.5x) his regular rate of pay

   for all hours worked over forty (40) in a given workweek would financially injure Plaintiff

   and similarly situated employees and violate state and federal laws.

   36.          From on or around June 3, 2018 to on or around November 24, 2018, Plaintiff was

   employed by Defendants to work as a kitchen worker at their restaurant named Hanami

   Restaurant located at 301 Center Ave, Westwood, NJ 07675.

   37.          While employed by Defendants, Plaintiff was not exempt under federal and state

   laws requiring employers to pay employees overtime.

   38.          Throughout his employment with the Defendants, Plaintiff worked six (6) days a

   week with Sunday off. On Monday, Tuesdays, Wednesdays and Thursdays, Plaintiff worked

   from 11:00 am to 9:30 pm with a half-hour break from 3:45 pm to around 4:15 pm (for about

   10 hours per day). On Fridays and Saturdays, Plaintiff worked from 11:00 am to around 10:30

                                                 8
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 9 of 14 PageID: 9



  pm with a half-hour break from 3:45 pm to around 4:15 pm (for about 11 hours). Plaintiff

  thus worked about sixty-two (62) hours per week throughout his employment with

  Defendants.

  39.       Throughout his employment with Defendants, Plaintiff was not required to punch

  time cards, to sign in/out, or to otherwise record his hours worked.

  40.       Throughout his employment with the Defendants, Plaintiff was paid at a fixed rate

  of $ 550 per week, regardless of the number of hours he actually worked each week.

  41.       Throughout his employment with the Defendants, Plaintiff was paid bi-weekly

  through a combination of checks and cash, usually with 2 weeks’ wage being paid in checks

  and 2-weeks’ wage being paid in cash.

  42.       Throughout his employment with Defendants, Plaintiff was not compensated at

  least at one-and-one-half of the minimum wage or his calculated hourly wage, whichever is

  greater, for all hours he worked above forty (40) in each workweek.

  43.       Throughout his employment with Defendants, Defendants failed to post or keep

  posted a notice explaining the minimum wage and overtime pay rights provided by NJWHL.




                               STATEMENT OF CLAIMS
                                     COUNT I.
         [Violations of the Fair Labor Standards Act—Overtime Wage
          Brought on behalf of the Plaintiff and the FLSA Collective]

  44.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

  though fully set forth herein.




                                              9
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 10 of 14 PageID: 10



   45.       The FLSA provides that no employer engaged in commerce shall employ a covered

   employee for a work week longer than forty (40) hours unless such employee receives

   compensation for employment in excess of forty (40) hours at a rate not less than one and

   one-half times the regular rate at which he or she is employed, or one and one-half times the

   minimum wage, whichever is greater. 29 USC §207(a).

   46.       The FLSA provides that any employer who violates the provisions of 29 U.S.C.

   §207 shall be liable to the employees affected in the amount of their unpaid overtime

   compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

   47.       At all relevant times, Defendants had, and continue to have, a policy of practice of

   refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

   Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

   which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29

   U.S.C. §§207(a)(1) and 215(a).

   48.       Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

   violated the FLSA.

   49.       The FLSA and supporting regulations required employers to notify employees of

   employment law requires employers to notify employment law requirements. 29 C.F.R.

   §516.4.

   50.       Defendants willfully failed to notify Plaintiff and FLSA Collective of the

   requirements of the employment laws in order to facilitate their exploitation of Plaintiff and

   FLSA Collectives’ labor.

   51.       Defendants knowingly and willfully disregarded the provisions of the FLSA as

   evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory
                                              10
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 11 of 14 PageID: 11



     overtime rate of time and one half for all hours worked in excess of forty (40) per week when

     they knew or should have known such was due and that failing to do so would financially

     injure Plaintiff and Collective Action members.


                                         COUNT II.
             [Violation of New Jersey Wage and Hour Law—Overtime Pay
                             Brought on behalf of Plaintiff]

     52.        Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

     though fully set forth herein.

     53.        At all relevant times, Defendants had a policy and practice of refusing to pay the

     overtime compensation to Plaintiff at one and one half times the hourly rate the Plaintiff and

     the class are entitled to.

     54.        Defendants’ failure to pay Plaintiff was not in good faith.

     55.        As a result of Defendants’ failing to pay Plaintiff, Plaintiff is entitled to recover

     from Defendants their full unpaid overtime pays, damages for unreasonably delayed payment

     of wages, liquidated damages, reasonable attorneys’ fees and costs and disbursement of the

     action pursuant to NJWHL §§34:11-56a et seq.




                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective, respectfully

requests that this Court enter a judgment providing the following relief:

    a)     Authorizing Plaintiff at the earliest possible time to give notice of this collective action,

           or that the Court issue such notice, to all persons who are presently, or have up through

           the extent allowable under the statute of limitations and including the date of issuance
                                                  11
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 12 of 14 PageID: 12



        of court-supervised notice, been employed by Defendants as non-exempt employees.

        Such notice shall inform them that the civil notice has been filed, of the nature of the

        action, of their right to join this lawsuit if they believe they were denied premium

        overtime wages;

   b)   Certification of this case as a collective action pursuant to FLSA;

   c)   Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

        the FLSA opt-in class, apprising them of the pendency of this action, and permitting

        them to assert timely FLSA claims and state claims in this action by filing individual

        Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

        counsel to represent the Collective Action Members;

   d)   A declaratory judgment that the practices complained of herein are unlawful under

        FLSA and NJWHL;

   e)   An injunction against Corporate Defendants, its officers, agents, successors, employees,

        representatives and any and all persons acting in concert with them as provided by law,

        from engaging in each of unlawful practices and policies set forth herein;

   f)   An award of unpaid overtime wages due under FLSA and NJWHL plus compensatory

        and liquidated damages;

   g)   An award of liquidated and/or punitive damages as a result of Defendants’ knowing and

        willful failure to pay wages overtime compensation pursuant to 29 U.S.C. §216;

   h)   An award of costs and expenses of this action together with reasonable attorneys’ and

        expert fees pursuant to 29 U.S.C. §216(b) and NJWHL;

   i)   The cost and disbursements of this action;

   j)   An award of prejudgment and post-judgment fees; and

                                             12
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 13 of 14 PageID: 13



   k)     Such other and further legal and equitable relief as this Court deems necessary, just,

          and proper.


Dated: Flushing, New York


February 6, 2019



                                                   Respectfully Submitted,




                                                  /s/ Xiaoxi Liu
                                                  Xiaoxi Liu, Esq.
                                                  HANG & ASSOCIATES, PLLC
                                                Attorneys for Plaintiff and Proposed FLSA
                                                                 Collective




                                              13
Case 2:19-cv-04778-KM-SCM Document 1 Filed 02/06/19 Page 14 of 14 PageID: 14
